Citation Nr: 0637721	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  00-14 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for a bilateral foot 
condition.

4.  Entitlement to service connection for a bilateral elbow 
condition.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for carpal tunnel 
syndrome.

8.  Entitlement to an initial compensable rating for 
residuals of a broken left index finger.

9.  Entitlement to an initial compensable rating for 
hemorrhoids.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from February 1979 to May 
1997.

This appeal to the Board of Veterans' Appeals (Board) from an 
April 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which granted service connection for residuals of a broken 
left index finger and hemorrhoids and assigned initial 
noncompensable (i.e., 0 percent) evaluations for each 
condition.  The veteran wants higher initial ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  He also has 
appealed the RO's denial, in that same decision, of his other 
claims for service connection for hearing loss, tuberculosis, 
a bilateral foot condition, and a bilateral elbow condition.

In August 2005, during the pendency of this appeal, the RO 
denied still additional claims for service connection for 
allergic rhinitis, diabetes mellitus, and carpal tunnel 
syndrome.  And in response, the veteran submitted a timely 
notice of disagreement (NOD) in January 2006.  However, a 
statement of the case (SOC) has not been issued concerning 
these claims and the veteran given an opportunity to perfect 
an appeal to the Board on these additional issues.  
So these claims must be remanded to the RO, rather than 
merely referred there.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

In addition, the issues of service connection for 
tuberculosis and increased rating for hemorrhoids and 
residuals of a left index finger fracture are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's has a hearing loss 
disability that is related to military service.

3.  Injury or disease of either foot was not shown in 
service, and there is no competent medical evidence linking a 
current foot condition to military service.

4.  Injury or disease of either elbow was not shown in 
service, and the medical evidence of record does not show a 
currently diagnosed elbow condition.


CONCLUSION OF LAW

1.  Service connection for hearing loss is not warranted.  
38 U.S.C.A. § 1110, 1112, 1131, 1133, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

2.  Service connection for a bilateral foot condition is not 
warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2006).

3.  Service connection for a bilateral elbow condition is not 
warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in October 2001 and February 2004 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to these claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
and VA treatment and examination reports, lay statements by 
the veteran, and photographs.

The Board also notes that, while the veteran did request a 
hearing before the Board in his July 2000 substantive appeal, 
he failed to appear for the hearing that was scheduled in 
June 2006.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not a "one-way street." If a 
claimant wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.).  Accordingly, 
his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2006).

With respect to the veteran's hearing loss, foot condition, 
and elbow condition claims, the VCAA provisions have been 
considered and complied with.  The veteran was notified and 
aware of the evidence needed to substantiate these claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot as to these claims.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Where a veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
such as sensorineural hearing loss, becomes manifest to a 
degree of at least 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

Under 38 C.F.R. § 3.385, in order to establish an auditory 
disability, the evidence must show "an auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when three of these frequencies 
are 26 decibels or greater.  A disability may also be shown 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

Hearing Loss

The veteran essentially contends that he cannot hear as well 
as he did before service, and that this hearing loss is due 
to his exposure to explosions during training, and other 
incidents of military service.

As will be explained below, the evidence does show the 
veteran had some degree of hearing loss during service.  
However, the veteran does not currently suffer from a hearing 
loss disability.

Upon enlistment in September 1978, the veteran indicated no 
hearing loss.  On the authorized audiological evaluation at 
this time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
15
LEFT
15
15
10
10
15

These results are consistent with no hearing loss upon 
induction to military service.

Service outpatient records from August 1980 include the 
veteran's complaints of noise sensitivity and "crackling" in 
his ears.  It appears that an audiogram was ordered, but 
there is no evidence of this audiogram in the veteran's 
records.  Other service records from August 1981 indicate the 
veteran complained of earaches and was diagnosed with slight 
early otitis media.

Subsequent records show fluctuating audiometric readings 
during the veteran's 18 year military career.  A period 
military examination, given in April 1984, recorded pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
25
LEFT
10
5
10
15
40

The veteran underwent another military examination during 
service in December 1986.  On this audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
20
LEFT
5
0
5
10
25

Then, in May 1991, the veteran underwent another audiological 
evaluation, where puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
20
LEFT
5
5
10
10
25

The veteran underwent a military retirement examination in 
February 1997.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
25
LEFT
5
5
10
20
30

While these findings do not indicate a hearing loss 
disability under 38 C.F.R. § 3.385 (2006), they nonetheless 
constitute some degree of hearing loss pursuant to Hensley, 
supra.

A few months after service, in October 1997, the veteran 
underwent a VA audiology examination, where pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
35
LEFT
25
10
15
20
25

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear.  Based 
upon these results, the veteran was not diagnosed with 
hearing loss.  Applying 38 C.F.R. § 3.385 to these results, 
the veteran does not have a hearing loss disability for VA 
purposes.

At a pre-employment physical in April 1997, the veteran 
indicated that he had no hearing loss.  None was found at 
that time.

In May 2003, the veteran received an outpatient audiometric 
evaluation.  At this time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
25
LEFT
10
10
10
25
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  At this 
time, the veteran indicated he was service connected for 
tinnitus, and explained that he thought his hearing may be 
depressed because of this.

Then, in a March 2004 VA audiometric evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
\
25
LEFT
10
10
10
25
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  The 
veteran was found to have hearing within normal limits.  As 
the results indicate, hearing loss is not 40 decibels or 
greater in any frequency, or 26 decibels or greater in any 
three frequencies.  The veteran's speech recognition was not 
less than 94 in either ear, so the veteran does not currently 
have a hearing loss disability under 38 C.F.R. § 3.385.

Based on the evidence of record, the veteran's in-service 
audiology evaluations show some degree of hearing loss.  
However, there is no evidence showing that the veteran 
currently suffers from a hearing loss disability.  See 
Hickson, supra.  As such, a grant of service connection is 
not warranted.

Foot Condition

Here, the veteran contends that he suffers with a foot 
disability consistent with years of running during service, 
in military boots.  He has characterized this condition as 
"footsplints" or "splintfeet."  He has also indicated that 
the condition was not present at enlistment.

While the evidence of record does show that the veteran is 
currently diagnosed with flatfoot, bilaterally, there is no 
indication of this condition during service.  Even though the 
veteran did complain of an ankle sprain at his retirement 
examination, the competent medical evidence of record does 
not show treatment for this condition during service, and the 
veteran has never been diagnosed with an ankle sprain or 
residuals thereof.

In June 1980, the veteran was treated for athlete's foot.  No 
treatment for a skeletal or muscular condition is noted at 
this time.

In an April 1984 report of medical history associated with 
the veteran's period service examination, the veteran 
indicated he was having no foot trouble.  At the time of the 
veteran's December 1986 military medical examination, the 
veteran indicated no foot disability, and none was found.  No 
foot disability was noted on the veteran's May 1991 service 
examination either.  The veteran did indicate foot trouble at 
the time of his February 1997 retirement examination.  He 
stated that he had a chronic ankle sprain due to training.  
However, no condition was diagnosed at this time.

Following service, the veteran was accorded a VA feet 
examination in October 1997.  The veteran complained of "rest 
pain" bilaterally.  He also mentioned bad ankles from running 
in boots.  Upon examination, the veterans dermatologic and 
neurovascular status was characterized as intact.  Range of 
motion studies were performed, x-rays were obtained, and the 
veteran was diagnosed with flatfoot.

Private medical records from November 2002 indicate the 
veteran injured his right foot when a jar fell on it.  The 
veteran complained of a lump with discomfort and tenderness.  
Another note from later that month indicated a tool fell on 
his foot.  The veteran was diagnosed with a musculoskeletal 
injury.  X-rays were not remarkable and no treatment was 
rendered.

The veteran underwent a VA outpatient vascular examination in 
August 2003.  At this time, pes planus was indicated 
bilaterally.  While the evidence does show that the veteran 
currently experiences flatfeet, the first diagnosis of this 
condition occurs 5 months following the veteran's discharge 
from service and there is no evidence linking this condition 
to service.  The Board is aware of the veteran's notation of 
foot trouble at the time of his retirement examination.  
However, the veteran indicated this related to an ankle 
problem.  The assertion by the veteran of problems stemming 
from an ankle sprain is not supported by a contemporaneous 
diagnosis of a foot or ankle condition during service, nor 
was there any previous diagnosis of an ankle condition during 
service.  Finally, to whatever extent the veteran may 
complain of a chronic ankle sprain, he is not currently 
diagnosed with such a condition.  Because there is no medical 
evidence of treatment or diagnoses of a foot condition in 
service, and no medical evidence linking the veteran's 
current flat feet condition to service, service connection 
for a bilateral foot condition is not warranted.  See 
Hickson, supra.

Elbow Condition

An April 1984 service medical examination indicated normal 
upper extremities.  The veteran did not complain of elbow 
problems at this time.  The veteran indicated that he had no 
elbow trouble in a December 1986 report of medical history.  
In a May 1991 service examination, the veteran's upper 
extremities were characterized as normal and the veteran did 
not complain of an elbow condition at this time.  

In a report of medical history associated with the veteran's 
February 1997 military retirement examination, the veteran 
indicated that he had a sensitive elbow, due to striking his 
elbow on a rock during training.  He was not diagnosed with 
an elbow condition at that time.  

Following service, the veteran underwent a September 1997 VA 
examination for his fingers and hands.  At this time, the 
veteran complained of tenderness in his elbows, but the 
examiner indicated the details of this condition were unknown 
at that time.  While the possibility of carpal tunnel 
syndrome was discussed, no elbow specific diagnosis was 
rendered.

Apart from this, there is no medical evidence of a bilateral 
elbow condition, to include a current diagnosis.  While the 
veteran indicated he suffered trauma to his elbow as a result 
of training, he did not specify when this happened and there 
is no medical record of treatment.  Lacking medical evidence 
of an in-service or current diagnosis for an elbow condition, 
service connection cannot be established.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a bilateral foot 
condition is denied.

Entitlement to service connection for a bilateral elbow 
condition is denied.


REMAND

This appeal must be remanded for several reasons.  VA has a 
duty to assist a claimant in developing the facts pertinent 
to his claim, and to notify him of the evidence necessary to 
complete an application for benefits.  The VCAA redefined 
these obligations - including in terms of requiring that VA 
specify what evidence the veteran is responsible for 
obtaining and submitting and what evidence VA will obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA's requirements 
apply to all five elements of a service connection claim:  1) 
veteran status, 2) existence of a disability, 3) connection 
between the veteran's service and the disability, 4) degree 
of disability, and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO's October 2001, February 2004, and April 2005 letters 
to the veteran do not properly advise him of the evidence 
that is necessary to substantiate his claim of service 
connection for tuberculosis or increased rating for 
hemorrhoids or residuals of a broken left finger, including 
the evidence necessary to establish a downstream disability 
rating and an effective date, as necessary for the pertinent 
claims.

As this case is otherwise being remanded, the veteran should 
be given proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which informs the veteran of the 
requirements to establish a claim for these conditions, and 
explains that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted, or that an effective date will be assigned if an 
increased rating is granted.  The notice must also include an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date for 
all claims on appeal.

With respect to the veteran's service connection for 
tuberculosis claim, the veteran's August 1997 VA examination 
makes specific reference to contemporaneous chest x-rays.  A 
review of the claims file, however, indicates such records 
have not been associated with the claims file.  Because chest 
x-ray records have bearing on this case, and may constitute 
evidence of either a direct or presumptive grant of service 
connection for the veteran's claim, they must be associated 
with the claims file.  See 38 C.F.R. § 3.159(c).

As for the veteran's hemorrhoids, the Board observes that the 
most recent VA examination was conducted in August 1997, over 
9 years ago.  The results of that evaluation are now 
outdated, so a new examination is needed.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined the Board should have ordered contemporaneous 
examination of veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

With respect to the veteran's claim for an increased rating 
of his left index finger fracture residuals, the Board 
observes that the criteria for evaluating finger disabilities 
under 38 C.F.R. § 4.71a have been revised.  Upon review of 
the claims file, the Board finds that a remand is necessary 
in this matter. 

The Board notes that the claim on appeal was received in July 
1997.  Effective on August 26, 2002, the regulations 
pertaining to evaluations for finger disabilities changed.  
See 64 Fed. Reg. 25202-25210 (May 11, 1999).  Prior to the 
effective date of the new regulations, the veteran's claim 
for an increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 1991); VAOPGCPREC 3-
2000 (April 10, 2000).  However, from and after the effective 
date of amendment, both the old and the new criteria will be 
considered.  Id.

The May 2000 Statement of the Case only addresses the old 
criteria.  While subsequent Supplemental Statements of the 
Case were issued in February 2004 and October 2005, the 
record does not clearly indicate whether the new criteria was 
considered by the RO.

Moreover, the VA examinations of record do not clearly 
reflect findings on measurements of ranges of motion that 
correlate with the old and new criteria.  Among the 
measurements that need to be made include the measurement of 
the flexion of the fingertips to the palm, either in inches 
or centimeters.  The ratings for Diagnostic Codes 5225 and 
5229 apply to favorable ankylosis or limited motion of the 
index finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5225 
and 5229, Note (a) (in effect prior to August 29, 2002), see 
also note 3 under the preamble preceding Diagnostic Codes 
5216-5219 and 5220-5223 (2006).  In addition under the 
revised criteria, Diagnostic Code 5229, for limitation of 
motion of the index or long finger, a zero percent rating is 
provided where there is a gap of less than one inch (2.5 
centimeters) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and; extension is limited by no more than 30 
degrees (for the major or minor hand).  38 C.F.R. § 4.71a, 
Diagnostic Code 5229 (2006).  A 10 percent rating is 
warranted for the major or minor hand where there is a gap of 
more than one inch (2.5 centimeters) between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees.  Id.

Furthermore the VA examinations of record did not clearly 
address any functional loss, especially range of motion was 
caused by pain, weakened movement, excess fatigability, 
incoordination etc.  With the evaluation of musculoskeletal 
disabilities, particularly those involving limitation of 
motion, rating personnel must also consider, in conjunction 
with the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown , 8 Vet. App. 202, 206 (1995).  Special note 
should be taken of objective indications of pain on pressure 
or manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2006).

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2006).  The veteran's most recent VA examination did 
not address all appropriate criteria for rating the veteran's 
left index finger and a new examination is therefore required 
on this claim.

This remand will then afford the RO the opportunity to apply 
all applicable criteria in the first instance, thereby 
avoiding any potential prejudice to the veteran that would 
result from initial application of these criteria by the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 
O.G.C. Precedents 6-92 and 16-92, 57 Fed. Reg. 49,744 and 
49,747 (1992).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

With respect to the veteran's claims of service connection 
for allergic rhinitis, diabetes mellitus, and carpal tunnel 
syndrome, a rating decision on these claims was issued in 
August 2005 and the veteran filed a timely notice of 
disagreement in January 2006.  However, the RO has not yet 
sent him an SOC in response or given him an opportunity to 
perfect an appeal to the Board concerning this additional 
issue by filing a timely substantive appeal (VA Form 9 or 
equivalent statement).  So this claim must be remanded to the 
RO, via the AMC, rather than merely referred there.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran an SOC concerning the 
issues of service connection for allergic 
rhinitis, diabetes mellitus, and carpal 
tunnel syndrome.  If, and only if, he 
submits a timely substantive appeal (VA 
Form 9 or equivalent statement) in 
response should this claim be returned to 
the Board.

2.  Send the veteran a VCAA letter 
regarding his claims for service 
connection for tuberculosis, and for 
higher ratings for his hemorrhoids and 
broken left index finger residuals.  The 
letter must include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for these claims, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

3.  Obtain the names and addresses of all 
VA and non-VA medical care providers who 
have treated the veteran for hemorrhoids, 
left index finger problems, and 
tuberculosis from April 2004 forward.  In 
addition, there are indications that the 
veteran received chest x-rays at the VA 
medical center in Brooklyn, New York 
around May 1997.  These, and any other VA 
radiology records, should be associated 
with the veteran's claims file.

4.  The veteran should be afforded VA 
examinations to determine the current 
nature and severity of his hemorrhoid and 
left index finger disabilities.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All appropriate tests and 
studies should be conducted.

With respect to the veteran's finger 
examination, the revised rating criteria 
are to be considered and discussed during 
the evaluation and subsequent report.

5.  The RO should then re-adjudicate the 
claim for service connection of 
tuberculosis and increased rating for 
hemorrhoids and left index finger fracture 
residuals.  If the claims are denied, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


